Citation Nr: 9920169	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-23 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
service-connected bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1994.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the claim of service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.  In June 1997, a notice of disagreement was filed 
and a statement of the case was issued.  A substantive 
appeal, including a request for a hearing, was submitted in 
July 1997.  A hearing was scheduled, but the veteran failed 
to appear.  


REMAND

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

Service connection is currently in effect for bilateral 
hearing loss, rated as noncompensable under the provisions of 
38 C.F.R. Part 4,  Diagnostic Code 6100 (1998).  Since the 
initial grant of service connection for bilateral hearing 
loss in 1997 and the assignment of the noncompensable 
evaluation, amendments were made to the 38 C.F.R. §§ 4.85-
4.87a, used to evaluate ear disabilities.  64 Fed. Reg. 
25206-25209 (1999).  The amendments took effect on June 10, 
1999.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has also stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the statement of the case was 
issued in 1997.  Therefore, the veteran has not been informed 
of the new rating criteria and how they affect his claim.

If there are any current VA and private treatment records 
related to the veteran's service-connected disability, they 
should be secured and associated with the claims folder.  
Private treatment records should be secured upon the 
appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development: 

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
hearing loss since his separation from 
service.  Non-VA records should be 
secured upon obtaining the appropriate 
release.  Once obtained, all records 
should be associated with the claims 
folder.

2.  The RO should adjudicate the 
veteran's claim of entitlement to a 
higher (compensable) initial evaluation 
for bilateral hearing loss, taking into 
account the newly amended provisions of 
38 C.F.R. §§ 4.85-4.87a. 

3.  If the action remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, 
including amendments to 38 C.F.R. 
§§ 4.85-4.87a.  The veteran should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


